ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
ProActive Technologies, LLC                  )      ASBCA No. 59325
                                             )
Under Contract No. FA8223-12-C-0001          )

APPEARANCES FOR THE APPELLANT:                      Alfred M. Wurglitz, Esq.
                                                    Stephen P. Ramaley, Esq.
                                                     Miles & Stockbridge P.C.
                                                     Rockville, MD

APPEARANCES FOR THE GOVERNMENT:                     Lt Col James H. Kennedy III, USAF
                                                     Air Force Chief Trial Attorney
                                                    Behn M. Ayala, Esq.
                                                     Trial Attorney

              OPINION BY ADMINISTRATIVE JUDGE O'CONNELL

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeal is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$640,000. If not paid by 19 February 2015, interest shall be paid on this amount
pursuant to 41 U.S.C. § 7109 from 20 February 2015 until the date of payment.

      Dated: 21November2014

                                             1rl~rnu~
                                                 MICHAELN. O'CONNELL
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

I concur



~~4          I certify that the foregoing is a true copy of the Opinion and Decision of the
    Armed Services Board of Contract Appeals in ASBCA No. 59325, Appeal of
    ProActive Technologies, LLC, rendered in conformance with the Board's Charter.

           Dated:



                                                     JEFFREY D. GARDIN
                                                     Recorder, Armed Services
                                                     Board of Contract Appeals




I                                              2

I